DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
the wire drums are fixed above the car or on a side of the car – claim 2
a rope head fixing apparatus – claim 5
bolts or screws – claim 12
a car the top of which is connected to the top of a counterweight by a steel cable; the traction sheave supporting the steel cable – claim 13
a compensating wire bundle which is releasably fixed and stored by the compensating wire bundle storage device and has one end attached to the bottom of the counterweight and the other end attached to the car. – claim 13
a tensioning wheel, an anti-bounce device, a braking device or a locking device. – claim 14
A usage method of the jump lift according to claim 13, characterised by comprising the steps of: if the maximum lifting height is less than a first height, not attaching the compensating wire bundle storage device according to the present invention to the car; and if the maximum lifting height is greater than or equal to the first height, when the lifting height of the jump lift becomes greater than or equal to the first height, mounting the compensating wire bundle storage device to the car and providing the 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, in claim 1, line 2, the limitation “characterised by comprising” includes British spelling and language which does not conform with current US practice.  All claims should be reviewed and revised accordingly.
Claim 1 recites the limitation "the car" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
What is the relationship between the “a jump lift” introduced in claim 13, line 1, and the “a jump lift” introduced in claim 1, line 1?
What is the relationship between the “a car” introduced in claim 13, line 2, and the “car” introduced in claim 1, line 4?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13,-15, and 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Korhonen, WO0164572.

    PNG
    media_image1.png
    801
    479
    media_image1.png
    Greyscale

Regarding claim 1, Korhonen discloses a compensating wire bundle storage device for a jump lift (see fig 1-2), characterised by comprising: one or more wire drums (32) which are configured such that a compensating wire bundle (see page 7, lines 1-5) is wound thereon and are fixed relative to the car (13) of the jump lift (see fig 2); and a compensating wire bundle clamping device (34) configured to releasably clamp the compensating wire bundle (as described above), wherein the compensating wire bundle clamping device (34) is fixed under the car (13).
Regarding claim 2, Korhonen discloses the compensating wire bundle storage device according to claim 1, characterised in that the wire drums (32) are fixed under the car (see fig 2)

Regarding claim 4, Korhonen discloses the compensating wire bundle storage device according to claim 1, characterised in that the one or more wire drums (32) are disposed such that the axis of rotation (center of 32) thereof is approximately horizontal (see fig 2).
Regarding claim 5, Korhonen discloses the compensating wire bundle storage device according to claim 1, characterised by further comprising a rope head fixing apparatus (central axis about which 32 rotates) for fixing one end of the compensating wire bundle (32) in position relative to the car (13).
Regarding claim 6, Korhonen discloses the compensating wire bundle storage device according to claim 1, characterised in that the compensating wire bundle (32) is a compensating rope or a compensating chain (see page 7, line 1).
Regarding claim 7, Korhonen discloses the compensating wire bundle storage device according to claim 1, characterised by further comprising a supporting part (6) suspended under the car (13) by means of multiple posts (see vertically extending section in alignment with sides of the car), wherein the one or more wire drums (32) and the compensating wire bundle clamping device (36) are fixed to the supporting part (as described above).
Regarding claim 8, Korhonen discloses the compensating wire bundle storage device according to claim 7, characterised in that the compensating wire bundle clamping device (34) is arranged in the middle (see fig 2) of the supporting part (6), and the one or more wire drums (32) are arranged around the compensating wire bundle clamping device (34).
Regarding claim 9, Korhonen discloses the compensating wire bundle storage device according to claim 7, characterised in that multiple rods (horizontally aligned sections of 6, which connect the 
Regarding claim 10, Korhonen discloses the compensating wire bundle storage device according to claim 9.  The limitation “characterised in that the multiple rods, the supporting part and the multiple posts are fixed together by welding, riveting or threaded connection” is a product by process limitation.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding claim 11, Korhonen discloses the compensating wire bundle storage device according to claim 7, characterised in that the multiple posts (as described above) are detachably attached to the car (see page 8, lines 1-3).
	Regarding claim 13, Korhonen discloses A jump lift, characterised by comprising: a car (13) the top of which is connected to the top of a counterweight (5) by a steel cable (9); the traction sheave (15) supporting the steel cable (9); a compensating wire bundle storage device (as described above) of claim 1, selectively mounted to the car (13); and a compensating wire bundle (32) which is releasably fixed and stored by the compensating wire bundle storage device (as described above) and has one end attached to the bottom of the counterweight (5) and the other end attached to the car (13).
Regarding claim 14, Korhonen discloses the compensating wire bundle storage device according to claim 13, characterised by further comprising: a tensioning wheel (36, 38).
Regarding claim 15, Korhonen discloses a usage method of the jump lift according to claim 13, characterised by comprising the steps of: if the maximum lifting height is less than a first height, not attaching the compensating wire bundle storage device according to the present invention to the car (fig 
Regarding claim 17, Korhonen discloses method according to claim 15, characterised in that when the lifting height becomes greater than or equal to a second height, the compensating wire bundle is a compensating rope (see page 7, lines 1-5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korhonen.
Regarding claim 12, Korhonen discloses the compensating wire bundle storage device according to claim 11, characterised in that the multiple posts (as described above) are detachably attached (see page 8, lines 1-3).  Korhonen does not specify that bolts or screws are used as the connector.  It would have been an obvious matter of design choice to create a system with bolts or screw connectors since applicant has not disclosed that bots or screws solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a variety of connector means.  One having ordinary skill in the art would be motivated to employ bolt or screw based 
Regarding claim 16 and 18, Korhonen discloses the method according to claim 15 and 17 but does not specify that the first height is 30 meters and the second height is 300 meters.  It would have been an obvious matter of design choice to employ the specified height since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ the specified heights in order to employ the system in the specified sized building.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654